Citation Nr: 1228419	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an anxiety disorder, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) in St. Paul, Minnesota, which denied service connection for posttraumatic stress disorder (PTSD), depressive disorder, and any other acquired psychiatric to include anxiety.
In April 2011, the Veteran's previously appointed power of attorney, Disabled American Veterans, revoked its representation of the Veteran.  The Veteran has not indicated that he wishes to appoint another representative and therefore the Board finds that he wishes to proceed pro se in the current appeal. 

The Board notes further the United States Court of Appeals for Veterans Claims' recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In this case, the Board has considered expanding the Veteran's psychiatric claim to include PTSD and depression, as per Clemons; however, during the pendency of the instant appeal, the RO, in an April 2011 rating decision, granted service connection for PTSD with major depression.  Such grant represents a complete grant of the benefits sought with respect to the Veteran's service connection claim for PTSD and depression and will not be further discussed in this decision.  Accordingly, the remaining issue in appellate status is entitlement to service connection for an anxiety disorder, NOS.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD with major depression.

2.  A clear preponderance of the competent evidence is against a finding that the Veteran carries a primary diagnosis of an anxiety disorder.


CONCLUSION OF LAW

An anxiety disorder, NOS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA notice requirements have been satisfied by virtue of an April 2010 letter, which was issued prior to the unfavorable rating decision on appeal.  An additional VCAA letter was sent to the Veteran in March 2011.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Statement of the Case dated in April 2011. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains VA medical evidence and the Veteran's contentions.  The Veteran has been medically evaluated in conjunction with this claim, and although a personal hearing was offered to him, he declined.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 day or more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.; Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046  (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


III.  Analysis

Having reviewed the complete record, the Board finds that service connection is not warranted.  As indicated in the introduction section of this decision, the current appeal is limited to the issue of entitlement to service connection for an anxiety disorder, NOS, as the Veteran is already service-connected for PTSD with major depression and has not been diagnosed with any other acquired psychiatric disability.

The record contains references to the Veteran's anxiety (see VA mental health and psychotherapy notes dated in January and March 2010); however, the preponderance of the evidence is against a finding that he actually carries a current, primary diagnosis of an anxiety disorder.  In this regard, the Veteran was afforded a VA psychiatric examination in March 2011 to determine the nature and etiology of any current psychiatric disability.  After a review of the claims file and examination of the Veteran, the March 2011 VA examiner opined that the Veteran's psychiatric disability picture does not most accurately reflect a diagnosis of an anxiety disorder, as defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  In this regard, the March 2011 VA examiner explained that although the Veteran met criterion A for a generalized anxiety disorder (at least 6 months of excessive anxiety and worry about a variety of events and situations) and criterion B (significant difficulty in controlling anxiety and worry); he only met three of six items under criterion C and of the criterion he did not meet, two were unique manifestations of an anxiety disorder, namely restlessness/feeling on edge and irritability.  

Notably, the March 2011 VA examiner felt that there was a 100 percent symptom overlap between the Veteran's generalized anxiety symptoms and his PTSD symptoms, and ultimately determined that the Veteran's psychiatric disability picture most accurately reflects a diagnosis of PTSD as opposed to an anxiety disorder.  

The Board finds the March 2011 VA examination to be adequate for rating purposes and assigns high probative value to the examination and opinion, as the examiner reviewed the claims file, obtained a reported history from the Veteran, and conducted a complete examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, in light of the highly probative March 2011 VA opinion, the Board concludes that the Veteran does not currently carry a primary diagnosis of an anxiety disorder.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   Without objective evidence of a primary diagnosis of an anxiety disorder, the Veteran's service connection claim for an anxiety disorder must be denied.  

In any event, the Board also notes that there is no evidence of the Veteran having complaints, treatment, and/or a diagnosis of a psychiatric disability service.  The first evidence of psychiatric complaints is not shown in the record until 2006.  Additionally, there is no evidence of a nexus between any primary diagnosis of an anxiety disorder and the Veteran's active service.  

In analyzing this claim, the Board has considered the Veteran's statements as to etiology of his anxiety, as well as continuing symptoms since service discharge.  The Veteran, as a layperson, is competent to report readily observable symptoms such as feelings of anxiousness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to render a psychiatric diagnosis because this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, although the Veteran's lay statements have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a psychiatric diagnosis.  

Additionally, to the extent that the Veteran asserts that he has experienced anxiety symptoms ever since service, such symptoms overlap by 100 percent with his PTSD symptoms, as noted by the March 2011 VA examiner.  And as the examiner determined that an anxiety disorder does not best describe the Veteran's current psychiatric disability picture, any lay statements as to continuing anxiety symptoms since service do not serve to establish service connection for an anxiety disorder in this case.  

Based on the foregoing, the Board finds that the preponderance of evidence is against the service connection claim for an anxiety disorder, NOS.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As a preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an anxiety disorder, NOS, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


